Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions


2.	This application contains claims directed to the following patentably distinct species: Species I as discussed in at least paragraphs [0004], [0006], [0018], [0021], [0034] and Species II as discussed in paragraphs [0017] and [0028-0029]. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For instance, Species I describes the following mutually exclusive characteristics: wherein the individuals related to the company are company employees and the frustration data pertains to the frustrations of the company employees; wherein the modeling further takes into account at least one value creation factor for the employees of at least one company in the plurality of competing companies, which comprises processing: (1) data about perks and benefits offered to the company employees; (2) data about timeliness of employee requests; (3) data about career progression of the company employees; (4) data about transparency of a feedback to the company employee requests; (5) data about decision empowerment of employees; (6) information about ease of access to answers for the employees; and (7) processing information about ethical conduct and honesty of the companies and management; and (8) data about perceived fairness about the company, wherein the modeling also evaluates and computationally assesses which companies of the said plurality of competing companies benefit most from the employee attrition of the others; wherein the automatic identification of the key employee frustrations from the received data comprises evaluating:(1) the strength of the company's current relationship with its employees; (2) the employee engagement with industry; (3) the employee value created for the company; (4) the functional role of the employee within the company; and (5) the employee's responsibility for others, while Species II describes the following mutually exclusive characteristics: wherein the individuals related to the company are company customers and the frustration data pertains to the frustrations of the company customers related to the company services or products; wherein the modeling further takes into account at least one value creation factor for a plurality of different competing companies, which comprises processing: (1) deals and financial benefits information of competing companies; (2) data about competing companies with strong customer service; (3) data about product upgrades for different products; (4) information about ease of access to company support; (5) evaluations about knowledge of a company support staff, (6) timeliness of requests and services provided to customers; (7) data about convenience of services for customers; and (8) information about ethical conduct and honesty of the companies and management; wherein the modeling also evaluates and computationally assesses which companies of the said plurality of competing companies benefit most from the business risk of others; wherein the automatic identification of the key consumer frustrations from the received data comprises evaluating: (1) the strength of the company's current relationship with the consumers; (2) the consumer engagement with industry; (3) the consumer satisfaction with the company; (4) the out-of-category expectation setting, including evaluation of an income-based category engagement levels with other products, and which organizations define an industry's role; and (5) the identity of the primary relationship owner, including identification of the primary company or product manufacturer of the consumer product.  Species I is directed to an invention for performing automatic analysis of key dissatisfaction factors affecting retention of employees and to provide a resulting plan that reduces short-term and long-term employee attrition, and is utilized to remedy frustrations and monetary losses due to attrition of company employees, while Species II relates to an automated computerized system that provides modeling, identification, determination and analysis of various risks of customers leaving a particular service provider by evaluating consumer frustrations and factors such as the strength of the company's current relationship with the consumers; the consumer engagement with industry; the consumer satisfaction with the company; the out-of-category expectation setting, including evaluation of an income-based category engagement levels with other products, and which organizations define an industry's role; and the identity of the primary relationship owner, including identification of the primary company or product manufacturer of the consumer product.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683